Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 16 July 1792
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Staphorst, Nicholaas van,Staphorst, Jacob van,Hubbard, Nicholas



Gentlemen,
Treasury DepartmentJuly 16th. 1792.

I have directed the Treasurer of the United States to draw Bills upon you, for five hundred thousand Guilders, at ten days sight, in favor of John Kean Esquire, Cashier of the Bank of the United States, which drafts, I request, may be duly honored, when presented.
I am &c.
Alexander Hamilton
Messrs. Willink, Van Staphorst
& Hubbard.
Amsterdam.
